IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 March 6, 2008
                                No. 07-50735
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LOUIS ALFONSO KREZDORN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 2:04-CR-289-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Louis Alfonso Krezdorn appeals his 33-month
sentence for conspiring illegally to access federal interest computers for private
financial gain. He contends that the district court erred in applying a sentencing
adjustment for obstruction of justice.        We review the district court’s
interpretation and application of the Guidelines de novo and its factual findings
for clear error. United States v. Gonzalez, 445 F.3d 815, 817 (5th Cir. 2006).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50735

      Even if Krezdorn were correct, the adjustment for obstruction of justice
would be proper with respect to the bribery convictions from related case no.
2:04-CR-290 (bribery case), with which the instant offense was grouped for
sentencing purposes and which formed the basis for the sentence in this case.
He did not contend that the obstruction adjustment was erroneous in the bribery
case, and we have already affirmed the sentence in that case. United States v.
Krezdorn, 2007 WL 3230409, at * 1-2 (5th Cir. Oct. 31, 2007). Thus, even if the
adjustment for obstruction of justice were not properly applicable to the instant
offense of conviction, the sentencing calculus under the applicable grouping
provisions would not be affected. See FED. R. CRIM. P. 52(a).
      AFFIRMED.




                                       2